DETAILED ACTION
This Final action in response to application No. 16/978,999 originally filed 09/08/2020. The amendment presented on 08/23/2021 currently claims 1, 6 and 9 are amended, Claims 7 - 8, 10 - 11 and 24 are cancelled is hereby acknowledged. Currently claims 1 - 6, 9 and 12 - 23 are pending.
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
2.	This is in response to applicant’s communication filed on 23 August 2021, wherein: claims 1 - 6, 9 and 12 - 23 are currently pending. Claims 1, 6 and 9 have been amended. Claims 7 - 8, 10 - 11 and 24 have been cancelled.
Response to Arguments 
3.	Applicant’s arguments filed on August 23, 2021 with respect to the rejections of claims 1 - 6, 9 and 12 - 23 have been fully considered but are not persuasive. 
	On page 7 - 8 of the Remarks, The applicant respectfully submits that Milne does not teach or suggest, “the laser beam and transparent support substrate are configured such that the laser beam energy density is reduced by 50% or more by the transparent support substrate.” As recited in amended claim 1.
The Examiner respectfully disagrees with the applicant's argument because: Milne teaches the laser beam and transparent support substrate are configured such that the laser beam energy density is reduced by 50% or more by absorption by the transparent support substrate. (par. [0034] The substrate 21 has a TCM layer on the  the laser beam energy density is reduced by 50%). 
Claim Rejections - 35 USC §102
4.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 1 - 6, 9, 14 - 16 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Milne “US 2012/0169664”. IDS 
Re-claim 1, Milne teaches a method of manufacturing a transparent conductive film for a touch sensitive panel, (par. [0001]) comprising: 

forming an electrode pattern (par. [0003] an XY array of sensing electrodes is formed in layers of transparent conducting material…) in the first transparent conductive layer (fig. 1; 12) by laser ablation of the first transparent layer by a laser beam (fig. 4; 44) incident on the first transparent layer from a side of the transparent support substrate (fig. 1; 11 and fig. 4; 41) on which the first transparent layer is provided; (figs. 1 & 4 and par. [0036]) wherein
the laser beam (fig. 4; 44) and transparent support substrate (fig. 1; 11 and fig. 4; 41) are configured such that the laser beam energy density is reduced by 50% or more by absorption by the transparent support substrate; (par. [0034] The substrate 21 has a TCM layer on the first side 22 and another TCM layer on the second side 23. A pulsed 
either:
a) the wavelength of the laser beam is from 300 nm to 400 nm (par. [0015]) and the transparent support substrate comprises one of colourless polyimide (CPI), polyetherimide (PEI), and polyether ether ketone (PEEK); or (The limitation is written in the alternative the limitation before the “or” is not required by the claim. i.e. part a) is not considered) 
b) the wavelength of the laser beam is from 200 nm to 300 nm (par. [0015]) and the transparent support substrate (fig. 1; 11) comprises one of polyethylene terephthalate (PET) and polycarbonate (PC). (par. [0033] FIG. 1 shows the substrate used for a typical two layer capacitive touch panel. The substrate 11 is transparent and may be rigid and made of glass or other inorganic transparent material (eg silica) or may be flexible and made of a polymer such as Polyester (PET) or polycarbonate (PC)….)
Re-claim 2, Milne teaches wherein the laser beam (fig. 4; 44) and transparent support substrate (fig. 1; 11 and fig. 4; 41) are configured such that the laser beam energy density is reduced by 75% or more by the transparent support substrate. (par. [0036]; lines 10 - 18)
Re-claim 3, Milne teaches forming an electrode pattern (par. [0003] an XY array of sensing electrodes is formed in layers of transparent conducting material…) in the second transparent conductive layer (fig. 1; 13) by laser ablation of the second transparent layer by a laser beam (fig. 4; 47) incident on the second transparent layer (fig. 1; 13) from a side of the transparent support substrate (fig. 1; 11 and fig. 4; 41) on which the second transparent layer is provided. (fig. 4 and par. [0036]; lines 17 - 25)
Re-claim 4, Milne teaches wherein the steps of forming the electrode pattern (par. [0003] an XY array of sensing electrodes is formed in layers of transparent conducting material…) in the first transparent conductive layer (fig. 1; 12) and forming the electrode pattern in the second transparent conductive layer (fig. 1; 13) are performed simultaneously. (fig. 2 and par. [0034]) 
Re-claim 5, Milne teaches wherein the wavelength of the laser beam is ultraviolet. (par. [0015])
Re-claim 6, Milne teaches wherein the wavelength of the laser beam in alternative a) is 355 nm. (par. [0015])
Re-claim 9, Milne teaches wherein the wavelength of the laser beam in alternative b) is 266 nm. (par. [0015])
Re-claim 14, Milne teaches wherein the thickness of the transparent support substrate (fig. 1; 11) is from 0.01 mm to 0.15 mm. (par. [0033] … The thickness of the substrate can range from a fraction of a mm to many mm….) 
Re-claim 15, Milne teaches wherein the first and/or second transparent conductive layers (fig. 1; 12 & 13) are formed from ITO. (par. [0033]; lines 7 - 13)
Re-claim 16, Milne teaches wherein the first and/or second transparent conductive layers (fig. 1; 12 & 13) are formed from nanowires, carbon nanotubes or carbon nanobuds. (par. [0033]; lines 12 - 13)
Re-claim 18, Milne teaches wherein the first and/or second transparent conductive layers (fig. 1; 12 & 13) are attached directly to the transparent support substrate (fig. 1; 11). (see fig. 1)
Claim Rejections - 35 USC §103
7.    The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1 and 12 - 13 are rejected under 35 U.S.C. 103 as being unpatentable over Milne “US 2012/0169664” in view of Majumdar “US 2014/0242525”.
Re-claim 1, Milne teaches a method of manufacturing a transparent conductive film for a touch sensitive panel, (par. [0001]) comprising: 
providing a layered structure (fig. 1; 11, 12 and 13) comprising a plurality of homogeneous layers (fig. 1; 11, 12 and 13 and par. [0033] FIG. 1 shows the substrate 
forming an electrode pattern (par. [0003] an XY array of sensing electrodes is formed in layers of transparent conducting material…) in the first transparent conductive layer (fig. 1; 12) by laser ablation of the first transparent layer by a laser beam (fig. 4; 44) incident on the first transparent layer from a side of the transparent support substrate (fig. 1; 11 and fig. 4; 41) on which the first transparent layer is provided; (figs. 1 & 4 and par. [0036]) wherein
the laser beam (fig. 4; 44) and transparent support substrate (fig. 1; 11 and fig. 4; 41) are configured such that the laser beam energy density is reduced by 50% or more by absorption by the transparent support substrate; (par. [0034] The substrate 21 has a TCM layer on the first side 22 and another TCM layer on the second side 23. A pulsed laser beam 24 is focused by a lens 25 to a point 26 somewhere between the two layers. The laser wavelength is chosen so that the beam can pass through the substrate 
either:
a) the wavelength of the laser beam is from 300 nm to 400 nm (par. [0015]) and 
b) the wavelength of the laser beam is from 200 nm to 300 nm (par. [0015]) and the transparent support substrate (fig. 1; 11) comprises one of polyethylene terephthalate (PET) and polycarbonate (PC). (par. [0033] FIG. 1 shows the substrate used for a typical two layer capacitive touch panel. The substrate 11 is transparent and may be rigid and made of glass or other inorganic transparent material (eg silica) or may be flexible and made of a polymer such as Polyester (PET) or polycarbonate (PC)….)
Milne does not explicitly the transparent support substrate comprises one of colourless polyimide (CPI), polyetherimide (PEI), and polyether ether ketone (PEEK); 
However, Majumdar teaches the transparent support substrate comprises one of colourless polyimide (CPI), polyetherimide (PEI), and polyether ether ketone (PEEK);  (par. [0053]) 
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the invention of the combination with the teachings of Majumdar to provide a flexible plastic substrate is a polyester because of its superior  

Re-claim 12, Milne in view of Majumdar teaches all the limitations of claim 1, Majumdar teaches wherein the laser beam is produced by a diode-pumped solid state laser. (par. [0080]; Typical lasers suitable for this purpose include, for example, ….diode-pumped solid state lasers)

Re-claim 13, Milne in view of Majumdar teaches all the limitations of claim 1, Majumdar teaches wherein the energy density of the laser beam at the surface of the substrate is from 0.5 Jcm-2 to 1 Jcm-2. (par. [0080]; lines 14 - 16)

9.	Claims 17 and 20 - 23 are rejected under 35 U.S.C. 103 as being unpatentable over Milne “US 2012/0169664” in view of Majumdar “US 2014/0242525” and further in view of Chan “US 2015/0370374”. 
Re-claim 17, Milne in view of Majumdar teaches all the limitations of claim 1 but Milne in view of Majumdar does not explicitly teach wherein the first and/or second transparent conductive layers have an ablation threshold of from 0.5 Jcm-2 to 1 Jcm-2. 
However, Chan teaches wherein the first and/or second transparent conductive layers have an ablation threshold (par. [0047]) 

Chan does not explicitly teach the ablation threshold of from 0.5 Jcm-2 to 1 Jcm-2. As set forth in MEPE 2144.05, In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)
Re-claim 20, Milne in view of Majumdar does not explicitly teach wherein the layered structure is unwound from a first reel prior to forming to the electrode pattern. 
However, Chan teaches wherein the layered structure is unwound from a first reel prior to forming to the electrode pattern. (par. [0059])
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the invention of the combination with the teachings of Chan so as to simplify the fabrication of such panels and reducing their cost. (par. [0077])
Re-claim 21, Milne in view of Majumdar does not explicitly teach wherein the layered structure is unwound onto a second reel after forming the electrode pattern. 
However, Chan teaches wherein the layered structure is unwound onto a second reel after forming the electrode pattern. (par. [0059])

Re-claim 22, Milne teaches wherein in the step of forming the electrode pattern, (par. [0003] an XY array of sensing electrodes is formed in layers of transparent conducting material…) the transparent support substrate (fig. 1; 11) the transparent support substrate is driven relative to the laser beam in two directions. (e.g. figs. 4 – 5 and par. [0037]) 
Milne in view of Majumdar does not explicitly teach the transparent support substrate is driven relative to the laser beam in a sub-scanning direction and the laser beam is driven relative to the transparent support substrate in a main-scanning direction.
Therefore, based on the teachings of Milne and Majumdar by not including the transparent support substrate is driven relative to the laser beam in a sub-scanning direction and the laser beam is driven relative to the transparent support substrate in a main-scanning direction is a matter of obvious design choice in a manufacturing of touch panel. 
The motivation would have been to improve in manufacture of touch panels, two conductive layers of a two layer projective touch panel. 
Re-claim 23, Milne in view of Majumdar does not explicitly teach wherein the sub-scanning direction is substantially vertical. 
 by not including wherein the sub-scanning direction is substantially vertical is a matter of obvious design choice in a manufacturing of touch panel. 
The motivation would have been to improve in manufacture of touch panels, two conductive layers of a two layer projective touch panel. 
10.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Milne “US 2012/0169664” in view of Majumdar “US 2014/0242525” and further in view of Inoue “US 2014/0338960”.
Re-claim 19, Milne teaches wherein the first and/or second transparent conductive layers (fig. 1; 12 & 13) are attached to the transparent support substrate (fig. 1; 11) 
Milne in view of Majumdar does not explicitly teach a transparent adhesive layer. 
However, Inoue teaches a transparent adhesive layer. (par. [0167] For example, a film on which the shield layer 64 is provided may be bonded to the first transparent conductive element 1 via a transparent adhesive layer…. a shield layer 64 may be provided on the second transparent conductive element 2.)
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the invention of the first and second transparent conductive layers of Milne in the transparent adhesive layer of Inoue. The motivation would have 
Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Contact Information
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sosina Abebe whose telephone number is (571) 270-7929. The examiner can normally be reached on Mon-Friday from 9:00-5:30 If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Temesghen Ghebretinsae can be reached on (571) 272-3017. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published 
/S.A/Examiner, Art Unit 2626                                                                                                                                                                                                        

/TEMESGHEN GHEBRETINSAE/Supervisory Patent Examiner, Art Unit 2626                                                                                                                                                                                                        10/20/21B